IN THE SUPREME COURT OF THE STATE OF DELAWARE

IN THE MAT'I`ER OF THE
PETITION OF MICHAEL R.
DUNBAR FOR A WRIT OF
HABEAS CORPUS

No. 426, 2014

¢»O'>€¢O'SCO'>@>

Submitted: August 27, 2014
Decided: September 5, 2014

Before HOLLAND, RI])GELY, and VALIHURA, Justices.
0 R D E R

This 5th day of September 2014, it appears to the Court that:

(1) On Au'gust 8, 2014, the petitioner, Michael R. Dunbar, filed a petition
for a writ of habeas corpus. On that same date, the Senior Court Clerk issued a
notice directing Dunbar to show cause why his petition should not be dismissed for
this Court’s lack of original jurisdiction to issue a writ of habeas corpus. Dunbar
filed a motion for appointment of counsel on August 13, 2014,

(2) In his response to the notice to show cause, Dunbar does not address
this Court’s lack of jurisdiction to issue a writ of habeas corpus. This Court has no
original jurisdiction to issue a writ of habeas corpus.‘ Dunbar’s petition for a writ
of habeas corpus must, therefore, be dismissed.

(3) Dismissal of the petition for a writ of habeas corpus renders Dunbar’s

motion for appointment of counsel moot.

l In re Cantrell, 678 A.2d 525, 526 (Del. 1996).

NOW, TI-IEREFORE, IT IS ORDERED that that the petition for a writ of
habeas corpus is DISMISSED and the motion for appointment of cotmsel is
DISMISSED as moot.

BY 'I`HE COURT:

/’\w.